Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                               December 31, 2015

The Court of Appeals hereby passes the following order:

A16A0466. AGNES SCOTT COLLEGE, INC. v. AMANDA HARTLEY.

      Appellee Amanda Hartley has filed a motion to dismiss this appeal based on
Appellant’s failure to follow the interlocutory appeal procedures. That motion is
hereby GRANTED, and the appeal is DISMISSED.

                                     Court of Appeals of the State of Georgia
                                                                          12/31/2015
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.